Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 13, 2002, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see People v Frederick, 45 NY2d 520 [1978]; People v Earnshaw, 262 AD2d 579 [1999]; People v Polite, 259 AD2d 566 [1999]; People v Charles, 256 AD2d 472 [1998]). Contrary to the defendant’s contention, the Supreme Court had no basis to make further inquiry as to whether the defendant possessed the requisite mens rea before accepting the plea of guilty (see People v James, 192 AD2d 555 [1993]; People v Pierce, 185 AD2d 1000 [1992]; People v Vargas, 182 AD2d 789 [1992]; People v Anderwkavich, 185 AD2d 986 [1992]).
*537The defendant’s remaining contentions either are academic in light of our determination, without merit, or involve matter dehors the record. Prudenti, EJ., Ritter, H. Miller and Spolzino, JJ., concur.